OPINION — AG — (1) THE LEGAL TENURE OF OFFICE OF MRS. OLEN MAY OAKES DOES NOT EXTEND UNTIL THE END OF THE TERM TO WHICH MR. OAKES HAD BEEN RE ELECTED; (2) A VACANCY WILL EXIST IN SAID OFFICE ON AND AFTER THE FIRST MONDAY IN JANUARY 1955 WHEN THE 1955-56 TERM OF OFFICE BEGINS; THE GOVERNOR IS AUTHORIZED TO DETERMINE THE FACT BY REASON WHEREOF THE VACANCY ARISES, AND TO FILL THE VACANCY BY APPOINTMENT FOR SAID NEW TERM OF OFFICE. (19 O.S.H. 131, 51 O.S.H. 3.1, 51 O.S.H. 8, 51 O.S.H. 10) (3) MRS. OAKES WILL CONTINUE TO SERVE AS COUNTY COMMISSIONER UNTIL THE PERSON APPOINTED BY THE GOVERNOR TO FILL THE VACANCY IN THE 1955-56 TERM QUALIFIES. CITE: ARTICLE XXIII, SECTION 10, 51 O.S.H. 15, OPINION NO. JUNE 1, 1945 — ROGERS (RICHARD HUFF)